United States Court of Appeals
                      For the First Circuit

No. 06-2393

         INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL,
     ORNAMENTAL AND REINFORCING IRON WORKERS UNION LOCAL #7,

                      Plaintiff, Appellant,

                                v.

      ASSOCIATED GENERAL CONTRACTORS OF MASSACHUSETTS, INC.;
        NORTHEAST ERECTORS ASSOCIATION; and BUILDING TRADES
   EMPLOYERS' ASSOCIATION OF BOSTON AND EASTERN MASSACHUSETTS,

                      Defendants, Appellees.


                              ERRATA

     The opinion of this Court, issued on June 7, 2007, should be

amended as follows:

     On page 3, line 8, change "payment[s]." to "payments."

     On page 4, line 4, change "disagreements" to "'deadlock[s]'".

     On page 5, line 5, change "disagreement" to "'deadlock'".

     On page 6, line 11, insert "habitually" before "delinquent".

     On page 8, line 6, change "file" to "violate its duty of fair

representation by filing".